Order, Supreme Court, New York County (Myriam J. Altman, J.), entered May 24, 1991, which granted plaintiff’s motion for summary judgment in lieu of complaint, unanimously affirmed, with costs.
Defendant fails to set forth evidence sufficient to support his defenses of fraud in the inducement, misrepresentation and lack of consideration, the record revealing that the promissory note in question made no reference to the separate, albeit related, limited partnership offering, that defendant claims was violative of Federal securities laws, and that the offering plan expressly warned investors such as a sophisticated, counseled business man dealing at arm’s length with plaintiff, of the substantial risks involved including the loss of investment (see, Chimart Assocs. v Paul, 66 NY2d 570, 574; Rice v Cohen, 161 AD2d 530). Consideration of the matter pursuant to CPLR 3213 is appropriate, it being well established that such consideration is not precluded by the assertion of defenses based on facts extrinsic to the instrument (Dresdner Bank v Morse/ Diesel, Inc., 115 AD2d 64, 68). We have reviewed defendant’s remaining claims and find them to be without merit. Concur— Murphy, P. J., Wallach, Ross, Asch and Rubin, JJ.